Exhibit 10.3

 

FIRST AMENDMENT TO 8.5% CONVERTIBLE REDEEMABLE NOTE DUE APRIL 11, 2018

  

This FIRST AMENDMENT TO 8.5% CONVERTIBLE REDEEMABLE NOTE (“First Amendment”) is
entered into by and between JERRICK MEDIA HOLDINGS, INC., a Nevada corporation
(the “Borrower”), and CROSSOVER CAPITAL FUND I, LLC, a Washington limited
liability company, (the “Lender”). Borrower and Lender are sometimes
individually referred to in this First Amendment as “Party” and collectively as
“Parties”. This First Amendment shall be effective on the first date on which it
is signed by both of the Parties (“Effective Date”).

 

RECITALS

 

A.   The Parties previously entered into that certain 8.5% Convertible
Redeemable Note Agreement on or around July11, 2017 (the “Note Agreement”) (the
8.5% Convertible Redeemable Note referred to as the “Note”).

 

B.    The Parties now desire to amend the 8.5% Convertible Redeemable Note
Agreement as set forth in this First Amendment.

 

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES SET FORTH IN THIS FIRST
AMENDMENT AND OTHER VALUABLE CONSIDERATION, THE PARTIES AGREE AS FOLLOWS:

 

1.Amendments.

 

1.1 Section 4(c) of the 8.5% Convertible Redeemable Note Agreement is hereby
amended to read as follows: The Company may redeem this Note by paying to the
Lender an amount as follows: (i) if the redemption of the Note is on or prior to
September 13, 2017, then for an amount equal to 117.5% of the face amount of
this Note along with any interest that has accrued during that period or (ii) if
the redemption of this Note after September 13, 2017 but less than the 180th day
of this Note, then for an amount equal to 150% of the unpaid principal amount of
this Note along with any accrued interest (the day of such a redemption if and
when it occurs, the “Redemption Date”). In the event the Company redeems the
Note on or prior to September 13, 2017, the Company will offer to repurchase, on
the Redemption Date, the shares the Lender received as additional consideration
for the purchase of the Note pursuant to Section 4(e) of the Securities Purchase
Agreement (the “Consideration Shares”) at a price of $0.14079 per share, which
represents the volume weighted average closing price for the five trading day
period from August 31, 2017 through September 7, 2017 (the “Share Repurchase”).
The Lender is under no obligation to sell the Consideration Shares pursuant to
the Share Repurchase offer, and the Share Repurchase offer will expire at 5:00
pm (Eastern Time) on the Redemption Date. The Lender should notify the Borrower
in writing delivered by overnight mail, email or facsimile transmission if it
chooses to accept the Share Repurchase offer. Funds for the accrued interest,
Note Redemption and Share Repurchase (if lender chooses to accept the Share
Repurchase offer) will be paid to the Lender in a single wire transfer (per
Lender’s wiring instruction included herein on Exhibit A) within 24 hours. This
Note may not be redeemed after 180 days.

 



 Page 1 of 4 

 



 

Funds due Lender in the event the Company redeems the Note on or before
September 13, 2017:

 

Redemption Date:  Note Redemption   Accrued Interest  

Total

Without Share Repurchase

  

Share
Repurchase

  

Total

With Share

Repurchase

  September 11, 2017  $261,110.85   $3,253.08   $264,363.93   $15,486.90  
$279,850.83  September 12, 2017  $261,110.85   $3,305.55   $264,416.40  
$15,486.90   $279,903.30  September 13, 2017  $261,110.85   $3,358.02  
$264,468.87   $15,486.90   $279,955.77 

 

2      Incorporation of Recitals. The Recitals set forth above, including the
defined terms therein, are true and correct and are hereby incorporated in this
First Amendment by this reference as if restated in full.

 

3      Defined Terms. All initially-capitalized terms used in this First
Amendment and not otherwise defined herein shall have the meaning ascribed to
them, respectively, in the 8.5% Convertible Redeemable Note Agreement, unless
otherwise expressly provided in this First Amendment.

 

4      No Other Amendments. Except as modified by this First Amendment, the 8.5%
Convertible Redeemable Note Agreement remains binding on the Parties in full
force and effect according to its terms.

 

5      Incorporation of First Amendment. From and after the Effective Date of
this First Amendment, wherever the term “8.5% Convertible Redeemable Note
Agreement” or “Agreement” appears in the 8.5% Convertible Redeemable Note
Agreement, it shall be read and understood to mean the 8.5% Convertible
Redeemable Note Agreement as amended by this First Amendment.

 

*** Signature Page Follows ***

 



 Page 2 of 4 

 



 

IN WITNESS WHEREOF, Crossover Capital Fund I, LLC and Jerrick Media Holdings,
Inc. have executed this First Amendment as of the date written below:

 



JERRICK MEDIA HOLDINGS, INC.

 

By: /s/ Jeremy Frommer   Date: September 8, 2017   Jeremy Frommer, Chief
Executive Officer    

  

CROSSOVER CAPITAL FUND I, LLC

 



By:     Date: September 8, 2017     Kenneth Lustig, Manager    

 

 Page 3 of 4 

 

 

EXHIBIT A

 

Company: Crossover Capital Fund I, LLC Company Address: 365 Ericksen Ave NE,
#315, Bainbridge Island, WA 98110 Bank Name: Wells Fargo Bank Bank Address: 3001
78TH Ave SE, Mercer Island, WA 98040 Bank Account Number: 889 746 7398   ABA
Routing Number (Wire): 121 000 248

 

 

Page 4 of 4



 

 